Case 21-30566-KRH         Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40             Desc Main
                                   Document     Page 1 of 15

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
LACI LEIGH OWENS                              )      Case No. 21−30566−KRH
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON March 24, 2021 at 12:00 p.m. in Honorable Judge Kevin R. Huennekens’ Courtroom,
U.S. Bankruptcy Court, 701 E. Broad Street, Room 5000, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 21-30566-KRH        Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40            Desc Main
                                  Document     Page 2 of 15

                                             Respectfully submitted,

                                             LACI LEIGH OWENS
                                             By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on March 10, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 21-30566-KRH        Doc 10     Filed 03/10/21 Entered 03/10/21 11:34:40              Desc Main
                                   Document     Page 3 of 15

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
LACI LEIGH OWENS                              )       Case No. 21−30566−KRH
                                              )       Chapter 13
                       Debtor                 )


  MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN SUPPORT

         COMES NOW, LACI LEIGH OWENS (the “Debtor”), by counsel, pursuant to 11 U.S.C.

§ 362(c)(3)(B) and files the following Motion to Extend Automatic Stay and Memorandum in

Support Thereof, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On March 24, 2021 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on November 30, 2018 and dismissed on or

about December 9, 2020 (Case No. 18-36018) (the “previous case”).

         6.    The previous case was dismissed by the Court because the Debtor was delinquent

in payments to the Chapter 13 Trustee. The Debtor lost her job in February 2020 and was unable



                                                  3
Case 21-30566-KRH        Doc 10     Filed 03/10/21 Entered 03/10/21 11:34:40             Desc Main
                                   Document     Page 4 of 15

to make the plan payments. The Debtor started a new job in February 2021 and is now able to

afford a plan payment.

                                    Facts of the Instant Case

        7.     In the instant case, the Debtor has proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $50.00 per month for a period of one

(1) month, and then $336.00 per month for a period of fifty-nine (59) months.

        8.     Among other provisions, the Plan proposes the following: Payment through the

Trustee to the IRS, Virginia Dept. of Taxation and Spotsylvania County for taxes, American Credit

Acceptance for a vehicle loan, and to unsecured creditors a dividend of approximately one percent

(1%).

                                            Discussion

        9.     Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

        10.    Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

        11.    If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).




                                                 4
Case 21-30566-KRH         Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40               Desc Main
                                   Document     Page 5 of 15

          12.    Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                     th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

          13.    Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
            th
at 319 (14 ed. 1978).

          14.    In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.



                                                  5
Case 21-30566-KRH          Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40            Desc Main
                                    Document     Page 6 of 15

                                            Argument

       15.     In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

       16.     In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case. In support thereof, Debtor

submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by this

reference.

       17.     Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

       a.      Percentage of proposed repayment - The Plan proposes to pay a dividend of 1% to

non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were to

file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

       b.      Debtor’s financial situation – Debtor has income from employment with 7-11.

Application of this factor favors a finding of good faith.

       c.      Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

       d.      Debtor’s employment history and prospects – Debtor has income from employment

with 7-11. Application of this factor favors a finding of good faith.

       e.      Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $34,119.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts


                                                  6
Case 21-30566-KRH          Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40               Desc Main
                                    Document     Page 7 of 15

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.   Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

         a.    The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this




                                                   7
Case 21-30566-KRH         Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40             Desc Main
                                   Document     Page 8 of 15

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

       b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

       c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

       d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, LACI LEIGH OWENS respectfully requests

this Honorable Court to enter an Order extending the automatic stay as to all creditors, as to Debtor

and Debtor’s property, and as to the property of the estate for the duration of the instant case, and

for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              LACI LEIGH OWENS
                                              By Counsel
                                                  8
Case 21-30566-KRH        Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40            Desc Main
                                  Document     Page 9 of 15




/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                CERTIFICATE OF SERVICE


        I certify that on March 10, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                9
Case 21-30566-KRH           Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40         Desc Main
                                     Document     Page 10 of 15



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
LACI LEIGH OWENS                              )        Case No. 21−30566−KRH
                                              )        Chapter 13
                          Debtor              )

                             AFFIDAVIT OF LACI LEIGH OWENS

         BEFORE ME, the undersigned authority, personally appeared LACI LEIGH OWENS,

known to me, and upon his oath, stated as follows:

         1.    My name is LACI LEIGH OWENS. I am above the age of 18 years, and competent

to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 7124 Salem Fields Blvd., Fredericksburg, VA 22407.

         4.    I have income from Debtor has income from employment with 7-11. I am the

debtor in the present bankruptcy case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed.

         6.    Within the year prior to filing the instant case, I was a debtor in one (1) pending

Chapter 13 bankruptcy case which was filed on filed on November 30, 2018 and dismissed on or

about December 9, 2020 (Case No. 18-36018) (the “previous case”).

         7.    The previous case was dismissed by the Court because I was delinquent in

payments to the Chapter 13 Trustee. I lost my job in February 2020 and was unable to make the

plan payments. I started a new job in February 2021 and am now able to afford a plan payment.




                                                  10
Case 21-30566-KRH         Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40            Desc Main
                                   Document     Page 11 of 15

        8.     In the instant case, I will proposed a Chapter 13 Plan (the “Plan”) that commits to

pay the Trustee all projected disposable income, $50.00 per month for a period of one (1) month,

and then $336.00 per month for a period of fifty-nine (59) months.

        9.     Among other provisions, the Plan will propose the following: Payment through the

Trustee to the IRS, Virginia Dept. of Taxation and Spotsylvania County for taxes, American Credit

Acceptance for a vehicle loan, and to unsecured creditors a dividend of approximately one percent

(1%).

        10.    I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

        11.    After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

        12.    My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

        13.     I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

        14.    I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

        15.    My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                 11
Case 21-30566-KRH      Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40            Desc Main
                                Document     Page 12 of 15

       WITNESS the following signature and seal on February 25, 2021.



                                          /s/ LACI LEIGH OWENS (seal)
                                               LACI LEIGH OWENS


                        CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
At Large; to wit:

The foregoing instrument was acknowledged on February 25, 2021, by LACI LEIGH OWENS.


                                                        /s/ Cristina Marie Diez
                                                                     Notary Public


My Commission Expires:             August 31, 2024
Notary Registration Number:          7691239




                                            12
    Case 21-30566-KRH   Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40   Desc Main
                                 Document     Page 13 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        American Credit Acceptance
                        961 E Main St
                        Spartanburg, SC 29302


                        Baxter Ecu/BCU
                        Attn: Bankruptcy
                        Po Box 8133
                        Vernon Hills, IL 60061


                        Commonwealth of Virginia
                        Virginia Employment Commission
                        PO Box 26441
                        Richmond, VA 23261


                        County of Spotsylvania
                        Attn: Personal Property Div
                        PO Box 100
                        Spotsylvania, VA 22553


                        Department of Education/582/Nelnet
                        Attn: Bankrupcy
                        Po Box 82561
                        Lincoln, NE 68501


                        Focused Recovery Solutions
                        9701-Metropolitan Ct
                        Ste B
                        North Chesterfield, VA 23236


                        Geico Federal Credit Union
                        1 Geico Blvd
                        Fredericksburg, VA 22406


                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101


                        Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108


                        Navy FCU
                        Attn: Bankruptcy
                        Po Box 3000
                        Merrifield, VA 22119
Case 21-30566-KRH   Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40   Desc Main
                             Document     Page 14 of 15



                    Patient First
                    P.O. Box 758941
                    Baltimore, MD 21275


                    Patient First
                    Receivables Management Systems
                    PO Box 73810
                    Richmond, VA 23235


                    Patrick J. Hosty
                    11007 Copeland Ct.
                    Fredericksburg, VA 22407


                    Peritus Portfolio
                    PO BOX 141419
                    Irving, TX 75014


                    Phoenix Financial Services. Llc
                    Po Box 361450
                    Indianapolis, IN 46236


                    PNC Bank
                    PO Box 3180
                    Pittsburgh, PA 15230


                    PRA Receivables
                    PO Box 12914
                    Norfolk, VA 23541


                    Receivables Managemnt Partners
                    Attn: Bankruptcy
                    Po Box 630844
                    Cincinnati, OH 45263


                    SNAP Finance
                    PO Box 26561
                    Salt Lake City, UT 84126


                    Sprint Bankruptcy
                    PO Box 7949
                    Overland Park, KS 66207
Case 21-30566-KRH   Doc 10    Filed 03/10/21 Entered 03/10/21 11:34:40   Desc Main
                             Document     Page 15 of 15



                    Synchrony Bank/Care Credit
                    Attn: Bankruptcy Dept
                    Po Box 965061
                    Orlando, FL 32896


                    TACS
                    P O Box 31800
                    Henrico, VA 23294


                    Transworld Systems, Inc.
                    Attn: Bankruptcy
                    Po Box 15630
                    Wilmington, DE 19850


                    Union Bank & Trust
                    PO Box 940
                    Ruther Glen, VA 22546


                    Union Bank & Trust
                    PO Box 446
                    Bowling Green, VA 22427


                    Virginia Dept. of Taxation
                    P O Box 2156
                    Richmond, VA 23218
